Citation Nr: 1132909	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for allergies.  

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to January 1968.  He had subsequent active service in the U.S. Army Reserve from July 1977 to February 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011, the Veteran withdrew his request for a hearing before the Board. 

The reopened claim of service connection for a bilateral hearing loss disability and the claim of service connection for allergies are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in May 1981, the RO denied the Veteran's application to reopen the claim of service connection for a bilateral hearing loss disability; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal the rating decision and the decision became final by operation of law based on the evidence then of record.

2.  The evidence presented since the rating decision in May 1981 by the RO, denying service connection for a bilateral hearing loss disability, relates to an unestablished fact necessary to substantiate the claim. 

3.  The Veteran served in Korea from December 1966 to January 1968 and he was not exposed to Agent Orange. 



4.  Diabetes mellitus, type 2, was not affirmatively shown to have been present during service; diabetes mellitus, type 2, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; diabetes mellitus, type 2, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service.

5.  Prostate cancer was not affirmatively shown to have been present during service; prostate cancer as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; prostate cancer, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service.

6.  Hypertension was not affirmatively shown to have been present during service; hypertension as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The rating decision in May 1981 by the RO, denying the application to reopen the claim of service connection for a bilateral hearing loss disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in May 1981 by the RO, denying the application to reopen the claim of service connection for a bilateral hearing loss disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).




3.  Diabetes mellitus, type 2, was not incurred in or aggravated by service; and diabetes mellitus, type 2, as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

4.  Prostate cancer was not incurred in or aggravated by service; and prostate cancer as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

5.  Hypertension was not incurred in or aggravated by service; and hypertension as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 






Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the application to reopen the claim of service connection for a bilateral hearing loss disability, the RO provided pre-adjudication VCAA notice by letter, dated in February 2007.  The Veteran was notified that new and material evidence was needed to reopen the claim, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claim was previously denied, that is, no evidence of a hearing loss disability in service or after service. 

As for the new claims of service connection, the RO provided pre-adjudication VCAA notice by letter, dated in February 2007.  The Veteran was notified of the evidence needed to substantiate a of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified of the provisions for the effective date of a claim and for the degree of disability assignable. 





The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA and private medical records.  

As the claim of service connection for a bilateral hearing loss disability is reopened, further development is needed, which is addressed in the REMAND section of the decision as is the claim of service connection of allergies. 

On the claims of service connection for diabetes mellitus, type 2, prostate cancer, and hypertension, a VA examination or VA medical opinion is not needed to decide the claims because there is no competent or credible evidence that any of the claimed disabilities in associated with an in-service injury, disease, or event.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  





As the Veteran has not identified any additional evidence pertinent to the claims that are decided and not remanded and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided and not remanded is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 

Procedural History 

In a rating decision in October 1969, the RO denied service connection for a hearing loss disability on the grounds that there was no evidence of a hearing loss disability in service or after service.  After the Veteran was notified of the decision and of his right to appeal, the Veteran filed a notice of disagreement, but after the statement of the case was issued in January 1970, the Veteran did not perfect the appeal to the Board by filing a substantive appeal and the rating decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104.

Thereafter, in November 1975, in January 1978, in March 1980, and in May 1981, the RO determined that new and material evidence to reopen the claim of service connection for a bilateral hearing loss disability had not been presented.  After the last disallowance of the claim in May 1981 and after notice of his right to appeal, the Veteran did not appeal the rating decision and the rating decision in May 1981 became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.    

In January 2007, the Veteran filed the current application to reopen the claim of service connection for a bilateral hearing loss disability.  

Reopening of Previously Denied Claim 

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).Although the rating decision in May 1981 became final, the claim of service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the application to reopen the claim was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Determining a Hearing Loss Disability 

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

In order to facilitate data comparison, when necessary the ASA standard has been converted to the ISO standard for audiograms in service before November 1967. 

Evidence Previously Considered

The evidence considered at the time of the rating decision in May 1981 consisted of service treatment records for the period of active duty, VA records, and private medical records. 



The service treatment records show that on a pre-induction audiogram in January 1966, under either the ASA or ISO standard, a right ear, but not a left ear, hearing loss was shown.  On retesting, an audiogram later in January 1966, when converted to the ISO standard, showed decibel thresholds at: 500, 1000, 2000, and 4000 Hz of 15, 10, 10, and 5, respectively, in the right ear; and 20, 20, 15, and 35 in the left ear, respectively.  And the Veteran was found to be qualified for service without a physical profile for impaired hearing. 

On an audiogram in August 1966, when converted to the ISO standard, showed decibel thresholds at: 500, 1000, 2000, and 4000 Hz of 5, 5, 0, and 0, respectively, in the right ear; and 20, 15, 10, and 25 in the left ear, respectively.

On an audiogram on separation examination in December 1967, after November 1, 1, 1967, under the ISO standard, the decibel thresholds at: 500, 1000, 2000, and 4000 Hz of 0, 10, 10, and 10, respectively, in the right ear; and 0, 0, -5, and 5 in the left ear, respectively.

On VA examination in September 1969, an audiogram (ISO standard) showed the decibel thresholds at: 500, 1000, 2000, and 4000 Hz of 5, 25, 20, and 20 respectively, in the right ear; and 5, 5, 10, and 25 in the left ear, respectively.  And the speech recognition was 100 percent in each ear. 

VA records show that on an audiogram (ISO standard) in October 1976, the decibel thresholds at: 500, 1000, 2000, and 4000 Hz of 10, 20, 25, and 20, respectively, in the right ear; and 10, 20, 20, and 25 in the left ear, respectively. 

Private medical records show that on an audiogram in November 1980, under the ISO standard, the decibel thresholds at: 500, 1000, 2000, and 4000 Hz of 20, 25, 5, and 30, respectively, in the right ear; and 10, 15, 10, and 25 in the left ear, respectively. 



Additional Evidence and Analysis

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, namely, the lack of evidence of a hearing loss disability in service or after service. 

The additional evidence presented since the rating decision in May 1981 consists of the following:  

Copies of the in-service audiograms in January 1966 and in August 1966 and of the audiogram in November 1980.  This evidence is redundant of evidence previously considered and redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

VA records in May 2006 document sensorineural hearing loss and a diagnosis of bilateral hearing loss on VA examination in June 2008. 

As the claim was previously denied because there was no evidence of hearing loss in service or after service, the documentation of a current bilateral hearing loss disability relates to an unestablished fact necessary to substantiate the claim and therefore the evidence is new and material to reopen the claim. 

But further development is needed before reaching a decision on the merits of the reopened claim, which is addressed in the REMAND section.

Service Connection

Diabetes Mellitus, Type 2  
Prostate Cancer 
Hypertension  

The service personnel records show that the Veteran served in Korea from December 1966 to January 1968.  


Special Orders show that the Veteran arrived in Kimpo, Korea by air travel on December 15, 1966, from Fort Lewis, Washington.  He departed Korea from Kimpo by air travel on January 13, 1968, and arrived at Fort Lewis, Washington also on the 13th of January 1968. 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of diabetes mellitus, type 2, prostate disease, or hypertension.

After service, private medical records show that in April 1993 the Veteran had surgery for benign prostatic hypertrophy after a long history of urinary problems. Prostate cancer was diagnosed after a biopsy in June 1999.

Private medical records document hypertension by history in April 1993 and the Veteran was on medication for hypertension in 1995. 

Private medical records document elevated blood sugar levels, beginning in May 2004, and a diagnosis of diabetes mellitus in 2005.  VA records in April 2006 note a recent history of diabetes mellitus, type 2.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish entitlement (service connection) for VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as diabetes mellitus, type 2, cancer, or hypertension, if the disease became manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

And a Veteran who, during active military service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, commonly referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).



If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: diabetes mellitus, type 2, and prostate cancer.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis

Exposure to Agent Orange will be addressed separately.

Theories of Service Connection, excluding Exposure to Agent Orange

Based on the service treatment records alone, neither diabetes mellitus, prostate cancer, nor hypertension was affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Also, the Veteran does not argue and there is no evidence either contemporaneous with or after service that diabetes mellitus, type 2, prostate cancer, or hypertension was noted in service, that is, observed, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

On the question of whether service connection may be granted on the basis that the claimed disabilities were first diagnosed after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), the Veteran does not argue in his pleadings, namely, his application, notice of disagreement, or substantive appeal and the record does not contain competent evidence, lay or medical, that links diabetes mellitus, type 2, prostate cancer, or hypertension to an injury, disease, or event in service, excluding exposure to Agent Orange, which will be addressed separately, and in the absence of competent evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claims on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


And the Board need not reach the question of the competency and credibility of the Veteran's statements in applying 38 C.F.R. § 3.303(d) (service connection based on a disability first diagnosed after service, considering all the evidence, including that during and after service). 

It is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d). 38 U.S.C.A. § 5107(a). Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claims that diabetes mellitus, type 2, prostate cancer, or hypertension was due to an injury, disease, or event in service, excluding exposure to Agent Orange, under 38 C.F.R. § 3.303(d), or under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) and (b) as previously discussed.

After service, diabetes mellitus, type 2, was first diagnosed in 2005 with elevated blood sugar levels, dating to 2004.  In either event, diabetes mellitus, type 2, was first manifested more than 35 years after service, well beyond the one-year presumptive period following separation from service in 1968 for diabetes mellitus, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

Prostate cancer was first diagnosed in 1999, more than 30 years after service, well beyond the one-year presumptive period following separation from service in 1968 for prostate cancer, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 

Hypertension by history was first documented in 1993, and the Veteran was on medication for hypertension in 1995.  In either event, hypertension was first manifested more than 20 years after service, well beyond the one-year presumptive period following separation from service in 1968 for hypertension, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.  




Exposure to Agent Orange

The Veteran primarily argues that diabetes mellitus, type 2, prostate cancer, and hypertension are due to exposure to Agent Orange.  The Veteran states that he was in Vietnam from December 22, 1966, to mid-January [1967] enroute to his duty station in Korea and that in Korea served at or near the DMZ. 

As for service in Vietnam, neither the service personnel records nor service department records show that the Veteran was in Vietnam.  The service personnel records do show that the Veteran served in Korea from December 1966 to January 1968.  And Special Orders show that the Veteran arrived in Kimpo, Korea by air travel on December 15, 1966, from Fort Lewis, Washington, and was assigned to a Replacement Battalion and on December 27, 1966, he was assigned to Battery C, 2nd Battalion, 8th Artillery. 

As for the Veteran's statement that he was in Vietnam from December 22, 1966, to mid-January [1967] enroute to his duty station in Korea, the Board finds the statement not credible as the statement is inconsistent with the Veteran's official military records.  For this reason, the Board finds that the Veteran was not in Vietnam and therefore he was not exposed to Agent Orange in Vietnam. 

As for alleged exposure to Agent Orange in Korea, neither the statute nor the legislative history suggests that herbicides were used in Korea prior to 1968.  See 149 Cong. Rec. H11705-01 (2003) (noting that the Secretary of Defense identified that herbicides were used between 1968 and 1969), see also 149 Cong. Rec. S15133-01 (2003).  Furthermore, the statute expressly requires that VA, in consultation with the Department of Defense (DoD), determine whether exposure occurred between September 1, 1967, and August 31, 1971, and clearly permits a finding as to whether such exposure could have occurred within that period based on DoD information as to dates of herbicide application.  DoD has advised that herbicides were applied near the Korean DMZ from April 1968 to July 1969. Therefore, by regulation, 38 CFR 3.307(a)(6)(iv), the earliest date of potential exposure to Agent Orange in Korea as indicated by DoD is April 1, 1968.  

See 76 Fed. Reg. 4245-46 (January 25, 2011).  As the Veteran left Korea in January 1968, the Board finds that the Veteran was not exposed to Agent Orange as Agent Orange was not used in Korea before April 1968.  

For these reasons, presumptive service connection based on exposure to Agent Orange either Vietnam or in Korea for either diabetes mellitus, type 2, or prostate cancer does not apply.  As there is no competent or credible evidence of exposure to Agent Orange during the Veteran's service, the preponderance of the evidence is against service connection for diabetes mellitus, type 2, or prostate cancer under the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

And hypertension is not included in the list of diseases subject to presumptive service connection due to exposure to Agent Orange.  As the Board finds that the Veteran was not exposed to Agent Orange, the Board need not reach the question of exposure to Agent Orange actually causing hypertension.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As the preponderance of the evidence is against the claim of service connection for hypertension, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral hearing loss disability is reopened, and the appeal is granted to this extent only. 

Service connection for diabetes mellitus, type 2, is denied.

Service connection for prostate cancer is denied.

Service connection for hypertension is denied.


REMAND

On the reopened claim of service connection for a bilateral hearing loss disability, in a rating decision in October 2008, the RO granted service connection for tinnitus, raising the question of secondary service connection.  And before deciding the claim on the merits further development is needed.

On the claim of service connection for allergies, the service treatment records show that in August and September 1967 the Veteran complained of wheals and swelling of the face, trunk, arms.  The Veteran had no known allergies, but allergens were suspected and a skin test was conducted, but the results are not in the record.  The impression was urticaria.  After service, private medical records show that in January 1991 the Veteran tested positive for various allergens and he was started on immunotherapy.  VA records show that in May 2006 the Veteran had active allergies.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for a bilateral hearing loss disability on the merits, including secondary service connection, considering all the evidence of record.   If the record does not contain sufficient evidence to decide the claim, obtain a VA medical opinion.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







2.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has allergies and, if so, 

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's current allergies are related to the Veteran's in-service symptoms of wheals and swelling of the face, trunk, and arms in August and September 1967? 

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current allergies, when the symptoms described in service are not more likely than any other to be related to the Veteran's current allergies and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner.







3.  After the development has been completed, adjudicate the claim of service connection for allergies.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


